Citation Nr: 1621806	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scars, post lipoma removal, from August 6, 2010.  

2.  Entitlement to service connection for melanoma.  

3.  Entitlement to service connection for a skin disorder, claimed as dry skin patches.  

4.  Entitlement to service connection for a dental disorder, claimed as a teeth and gum disorder.  

5.  Entitlement to service connection for a right foot disorder. 
 
6.  Entitlement to service connection for a left foot disorder.




REPRESENTATION

The Veteran is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from August 1964 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part, denied an increased (compensable) rating for scars, status post lipoma removal, and denied service connection for melanoma, a skin disorder, a left foot disorder, a right foot disorder, and a dental disorder.  

In January 2016, the Veteran testified at a Videoconference hearing in Seattle, Washington, before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of that hearing has been obtained.  

The issue of service connection for ischemic heart disease has been raised by the record in a January 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Additionally, the Board notes that a rating decision has not been issued regarding the claim for service connection for a dental disability for treatment purposes, or the rating decision has not been associated with the claims file, and the Board cannot determine if the issue of service connection for a dental disability for treatment purposes has been adjudicated by the AOJ; therefore, the Board does not have jurisdiction over the issues, and they are referred to the AOJ for appropriate action.  	 38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a right foot disorder and left foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 1973, the Veteran filed a claim for service connection for lipoma tumors of the left side.

2.  In an August 1973 rating decision, the RO granted service connection for lipoma tumors of the left side, and rated the residual scar at 0 percent.  

3.  The left arm lipomas removed in 1975 and 1977 are of the same disease process as the 1972 service-connected left abdominal lipoma.  

4.  From August 6, 2010, the three service-connected lipoma scars of the left abdomen, left lateral arm, and left medial arm have been manifested by pain. 

5.  The Veteran served in the in-land waterways of Vietnam and was exposed to herbicides.  

6.  The Veteran has a current diagnosis of skin disabilities of seborrhea, dry skin, and sebaceous hyperplasia.  

7.  The seborrhea, dry skin, and sebaceous hyperplasia are not causally or etiologically related to active service, to include herbicide exposure.  

8.  Symptoms of melanoma were not chronic in service, continuous since service, compensable to a degree of 10 percent within one year of separation from active service, and are not otherwise causally or etiologically related to active service, to include herbicide exposure.  

9.  The Veteran received routine dental treatment during service. 

10.  There was no dental trauma during service.  

11.  The Veteran does not have a current dental disability subject to compensation.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for scars, status post lipoma removal, have been met from August 6, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, 4.118, Diagnostic Code 7804 (2015).  

2.  The criteria for service connection for a skin disorder have not been met.  	 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

3.  The criteria for service connection for melanoma have not been met.  		 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

4.  The criteria for service connection for a dental disorder, claimed as a teeth and gum condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 	 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102,
 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The duty to notify the Veteran regarding the above claims was satisfied in a July 2010 letter, which addressed all notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability, including evidence demonstrating worsening or an increased severity of the disability.  See Dingess, 19 Vet. App. 473; see also Vazquez-Flores, 580 F.3d 1270.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  	 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, private treatment records, VA treatment records, VA examination reports, a copy of the January 2016 Board hearing transcript, and lay statements.

VA satisfied its duty to obtain a medical opinion when required.  38 U.S.C.A. 	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  Regarding the claim for an increased rating for scars, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in June 2011, April 2014, and March 2016.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased rating for scars.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions with supporting rationale, including as to functional impairment.    

Regarding the claims for service connection for melanoma, a skin disorder, and a dental disorder, in Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that, the current disability may be associated with service.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service is not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  See Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters, 601 F.3d at 1278 (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

In this case, the only evidence that has been offered in support of the contention that the claimed melanoma, skin disorder, and dental disorder are related to the in-service herbicide exposure is the conclusory generalized lay statements of the Veteran.  For these reasons, the Board finds that the evidence of record is sufficient to decide the claim and no VA medical opinions are warranted.  See 38 U.S.C.A.	 § 5103A(a)(2) (West 2014); 38 C.F.R. § 3.159(d) (2015). 

The Veteran testified at a January 2016 Board hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veterans Law Judge advised the Veteran on the issues on appeal and expressly informed the Veteran he needed a medical opinion stating that the claimed disorders are related to exposure to Agent Orange or directly related to service.  See Board hearing transcript at 9.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

Rating Scars 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, staged ratings for any part of the rating period from August 6, 2010.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A lay person is competent to report on the onset and reoccurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The Veteran is currently in receipt of a noncompensable rating under 38 C.F.R. § 4.118, Diagnostic Code 7804 for scars, status post lipoma removal for the scars as a result of the in-service removal of the left abdomen lipomas.  The Board additionally finds that the post-service 1975 and 1977 removals of the lipomas of the left arm that resulted in scars of the lateral and medial aspects of the left arm to be the same disease process as the service-connected left abdomen lipoma; therefore, the Board finds that all scars that are residuals of the lipoma removals are service connected and subject to compensation.  

Diagnostic Code 7804 rates painful or unstable scars.  Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.  	 38 C.F.R. § 4.118.  

The Veteran generally contends that he is entitled to a compensable rating for the residual scars of the lipoma excisions.  The Veteran testified at the January 2016 Board hearing that the service-connected residuals of the lipomas, including the scars, are painful, cause his skin to be tight, and cause pain on movement of the elbow.  The Veteran testified that he believes the residuals of the lipoma removal include an underlying muscle injury.  See January 2016 Board hearing.  

In June 2011, the Veteran was afforded a VA examination to help assess the nature and severity of the scars.  At that time, the VA examiner noted a superficial linear scar on the left lateral upper arm, measuring 3 cm by .02 cm, with no skin breakdown, inflammation, or edema.  The VA examiner noted that the scar was not painful on examination and that there was no limitation of motion or function due to the scar.  The VA examiner additionally noted a superficial linear scar of the left abdomen, measuring 2 cm by .02 cm, with no skin breakdown, inflammation, or edema.  The examiner assessed that the scar was not painful on examination and does not limit the Veteran's movement.  The VA examiner did not note a third scar on the Veteran's arm.  

In April 2014, the Veteran was afforded another VA examination to help assess the severity of the residual scars of the lipoma removals.  At that time, the VA examiner noted linear scars of the left upper arm measuring 1 cm, and a linear scar of the left lower abdomen measuring 2 cm.  

In March 2016, the Veteran was afforded another VA examination to help assess the severity of the scars.  At that time, the VA examiner noted the Veteran had a lipoma of the left abdomen removed in 1972, a lipoma of the left arm removed in 1975, and another lipoma of the left arm removed in approximately 1977.  The Veteran reported experiencing pain at the sight of the left abdomen scar, as well as pain and weakness in the left arm.  The VA examiner noted three scars measuring 2-3 cm each, which are stable and not painful.  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating, but no higher, for three painful scars is more nearly approximated for the entire rating period on appeal.  While the VA examiners reported that the scars are not painful, the Veteran has testified that the site of the scars do have pain, and the Veteran reported pain to the March 2016 VA examiner.  The Veteran is competent to report symptoms of pain.  See Layno, 6 Vet. App. at 470.  Furthermore, a rating in excess of 20 percent is not warranted, as the evidence of record does not suggest, and the Veteran has not asserted, that there are more than three service-connected scars.  

The Board next finds that the weight of the evidence is against a finding that any other Diagnostic Codes for rating scars are applicable.  See 38 C.F.R. § 4.118. Under Diagnostic Code 7801, scars other than on the head, face, or neck that are deep (i.e. associated with underlying soft tissue damage) or cause limited motion are evaluated as 10 percent disabling for areas at least 6 square inches in size, 
20 percent disabling for areas at least 12 square inches in size, 30 percent disabling for areas at least 72 square inches in size, and 40 percent disabling for areas at least 144 square inches in size.  Under Diagnostic Code 7802, a maximum 10 percent disability rating is warranted where a scar that is not on the head, face, or neck is superficial, does not cause limitation of motion, and is at least 144 square inches in size.  Because the residual scars are 3 cm each, these Diagnostic Codes are not applicable.

The Board additionally finds that a separate rating for a muscle injury is not warranted.  As discussed above, the Board is granting a 20 percent rating based on symptoms of pain from the area of each scar, and the Board cannot differentiate whether the symptom of pain is from the scar or a separate muscle injury from the underlying lipoma removal.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  While the Veteran has identified painful motion of the left arm as a residual muscle injury, the VA examiners noted that the Veteran does not have any limitation of motion as a result of the lipoma removals.  Furthermore, the Veteran has not asserted that the left arm motion is limited, but only painful.  Therefore, a separate rating for a residual muscle injury would be a rating based on painful motion and would constitute pyramiding, as the symptom of pain is contemplated by the rating criteria in Diagnostic Code 7804 for painful scars.  See Esteban, 6 Vet. App. at 	 261-62.

Extraschedular and TDIU Considerations 

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the residual scars of the lipoma removal for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  	 38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  	 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of extraschedular analysis, the Board finds that the symptomatology for the scars is contemplated by the rating schedule, and not referral for extraschedular consideration is warranted.  The Veteran reports pain at the location of each scar.  The schedular criteria under Diagnostic Code 7804 specifically contemplate such pain at a scar site.  The symptom of pain as a residual of the removal of lipomas and residual scars is not unusual or different from the symptoms contemplated by the schedular rating criteria of tender or painful scar.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not contended, and the record does not otherwise suggest, that the service connected disabilities prevent the Veteran from obtaining or maintaining substantially gainful employment.  Accordingly, the Board concludes that a claim for TDIU has not been raised by the Veteran or the evidence of record.

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

For chronic diseases, such as melanoma, which is a malignant tumor, service connection may be established under 38 C.F.R. § 3.303(b) if the chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R.		 § 3.303(b). 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including melanoma (as a malignant tumor), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of		 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  Melanoma and skin disabilities other than chloracne or other acneform diseases consistent with chloracne are not presumptive diseases associated with herbicide exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the VA Secretary has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from this presumption, regardless of whether he was exposed to herbicides in service.  Id.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection for claimed residuals of exposure to herbicides may also be established by showing that a disorder is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a); 38 C.F.R. § 3.303(a). 

Service Connection for Melanoma 

The Veteran generally contends that the melanoma was caused by exposure to herbicides.  The Veteran testified that several years ago two or three melanomas were removed from the right shoulder and that he does not remember if he had melanomas while in service.  See January 2016 Board hearing.  

After review of all the medical and lay evidence, the Board finds that the weight of the evidence demonstrates that the melanoma was not incurred in service, and may not be presumed to be incurred therein.  The Board finds that the Veteran did not experience symptoms of melanoma while on active duty.  

The evidence of record demonstrates that in July 2004 the Veteran was seen at the VA Medical Center for a skin examination.  At that time, the Veteran reported that several years prior, he had two suspicious areas frozen off his back during an examination, and the Veteran stated he was told the areas were melanomas.  See July 2004 VA treatment records.  

Review of service treatment records show treatment for a small pimple under the Veteran's right eye lid, which was excised in April 1965.  A July 1972 service treatment record noted the removal of the now service-connected left abdomen lipoma.  There are no other complaints of any other skin lesions, moles, or marks in service.  At the August 1972 service separation examination, the service examiner did not note any skin lesions other than scars, and the Veteran did not identify a skin disorder that began during service.  The Board finds that the service treatment records appear to be complete, and the Board notes that, as the Veteran sought treatment for multiple dermatological lesions that were excised during service, it would be expected that the Veteran would seek treatment for suspicious legions that could possibly be melanoma that he noticed during active duty.  See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (the silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder); Cf. Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).

In April 1973, the Veteran filed a claim for service connection, including a claim for the left abdomen lipoma tumors, a vision disability, and a back disability.  The Veteran did not claim any other skin or dermatologic disability at that time.  

On the March 2013 substantive appeal (on a VA Form 9), the Veteran stated that all the issues on appeal did not begin until after his tour in Vietnam and exposure to herbicide.  

Based on all the evidence, both medical and lay, the Board finds that the Veteran did not experience chronic symptoms of melanoma in service, did not experience continuous symptoms of melanoma since service separation, and did not experience symptoms of melanoma to a compensable degree within one year of service separation.  The Board finds that the first onset of melanoma occurred many years after service separation when the Veteran was treated for melanoma on his right shoulder and back a few years prior to the July 2004 VA dermatological treatment.  

The Board acknowledges that lay evidence concerning symptoms during service and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d. 1331.  In this case, the Veteran is competent to report skin symptoms because this requires only personal knowledge as it comes to him through the senses.  See McCartt v. West, 12 Vet. App. 164, 167 (1999) (implying that a veteran's report of skin disorder of boils, blotches, rash, soreness, and itching that was chronic in service and continuous since service may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  Nonetheless, in this case, the Veteran has not contended that symptoms of melanoma occurred during service and continued after service separation.  

Furthermore, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board is not only relying on the absence of documented treatment for melanoma in service, but also on the fact that the Veteran was treated in service for multiple dermatological legions which were excised, the Veteran's statements that the melanomas of the back and right shoulder were removed a few years before the July 2004 VA treatment (over three decades after service separation), the Veteran's statement on the substantive appeal that the melanomas did not occur until after Vietnam, and the Veteran's statement at the January 2016 Board hearing that he could not remember if the melanomas were present in service.  In fact, as stated above, the Veteran has not contended during the course of the appeal that the melanomas were present during service.  

Based on this evidence, the Board finds that the melanoma symptoms were not chronic in service, and did not begin until many years after service separation.  As the Board finds that the melanomas did not occur until many years after service, the criteria for the criteria for presumptive service connection based on continuous symptomatology under 38 C.F.R. § 3.303(b) are not met.  As the Board finds that the melanoma began decades after service separation, it was not shown to be a compensable degree within one year of service, so the chronic disease presumptions under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309 do not apply as well.  For these reasons, the criteria for presumptive service connection have not been met.  

The Board further finds that the weight of the competent evidence demonstrates that the melanomas are not otherwise related to active service, to include as due to herbicide exposure in service.  

Throughout the course of the appeal, the Veteran has contended that the melanomas were caused by exposure to Agent Orange.  The Veteran has not advanced any other theory of service connection for the melanomas.  See January 2016 Board Hearing; March 2013 sustentative appeal; June 2010 informal claim.  

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr at 308.  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see 38 C.F.R. § 3.159(a)(2).

In this case, the only evidence suggesting a relationship between the melanoma and the in-service exposure to herbicides consists of the Veteran's general contentions in the June 2010 claim, March 2013 substantive appeal, and January 2016 Board hearing.  The etiology of the melanoma, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran that requires knowledge of the complex etiology of a relationship to herbicide exposure.  Such opinion relating melanoma to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause melanoma(s), knowledge of other causes and risk factors of melanoma, and knowledge of factors that differentiate melanoma caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure and the melanomas, especially in the context of this case where there is no diagnosis or treatment for symptoms for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the melanoma was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to 

in-service herbicide exposure.   Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder 

The Veteran generally contends that he has a skin disorder that was caused by exposure to herbicides.  The Veteran stated he suffers from dry skin patches.  See January 2016 Board hearing; June 2010 informal claim.  

Review of VA treatment records show that in October 1964 the Veteran was treated for cellulitis of the left foot with swelling and tenderness.  Additionally, as discussed above, the Veteran was treated for a small pimple under his right eyelid in April 1965 and a left abdomen lipoma in 1972.  Service treatment records are silent for any other skin disorder, including dry skin patches.  Again, the Board finds that the service treatment records appear to be complete, and as the Board notes that the Veteran sought treatment for multiple dermatological conditions and legions that were excised, it would be expected that the Veteran seek treatment for other skin disorders noticed during active duty.  See Kahana, 24 Vet. App. at 440.  

In March 2016, the Veteran was afforded a VA examination to help assess the nature of the skin disorder.  At that time, the VA examiner noted that the Veteran used TMC topical cream for dry skin on both arms and chest wall, with constant to near-constant use.  The VA examiner stated that the Veteran does not have acne, chloracne, vitiligo, alopecia, hyperhidrosis, or any other visible skin condition.  The VA examiner did not provide an opinion as to whether the dry skin is related to herbicide exposure.  

Review of VA treatment records show an active problem of a rash or other nonspecific skin eruption that began after service.  The first evidence of complaints and treatment for a skin disorder is from a May 2002 VA treatment note where the Veteran received VA treatment for itching, with complaints of itching and welts around his waist, flanks, and arms.  At that time, a diagnosis of pruritic disorder, not otherwise specified was rendered (itching disorder), and the Veteran was treated with hydrocortisone.  Furthermore, the July 2004 VA treatment note discussed above reveals that the Veteran presented with scaly red patches on both forearms, just distal to the elbows, which was treated as eczema.  A December 2012 dermatology note shows complaints of bumps on the Veteran's face, with some itching of scalp and ear canals.  The Veteran reported having itchy patches on the trunk that come and go.  At that time, the assessment was seborrhea (excessive secretion of glands), dry skin, and sebaceous hyperplasia (pale round legions, consisting of enlarged, malformed sebaceous glands).  See Dorland's Medical Dictionary at 1684 (32nd 2012).  No VA treatment provider has provided an opinion that the diagnosed skin disabilities are related to herbicide exposure.

Based on all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the skin disorder is related to active service, to include in-service herbicide exposure.  

In this case, the only evidence suggesting a relationship between the skin disorder and the in-service exposure to herbicides consists of the Veteran's general contentions in the June 2010 claim, March 2013 substantive appeal, and January 2016 Board hearing.  As discussed above, a lay person may speak to etiology in some circumstances; however, like with the melanoma, the etiology of the skin disorder, especially as claimed as related to in-service herbicide exposure, is a complex medical etiological question requiring knowledge of the complex etiology of a relationship of a skin disorder to herbicide exposure.  Such opinion relating the skin disorder to herbicides would require specialized knowledge of the chemical components of herbicides, the known complications from herbicide exposure (derived from scientific studies), the disease process (mechanism) as to how herbicides cause skin disorders, knowledge of other causes of dry skin and other skin disabilities, and knowledge of factors that differentiate dry skin caused by herbicide from those caused by other risk factors, and correlating ability to differentiate between competing etiologies.  The Board does not find the Veteran, under the particular facts of this case that include post-service onset of skin symptoms decades after service, to be competent to provide evidence of an etiological nexus between in-service herbicide exposure and a current skin disability, especially in the context of this case where there is no complaint, diagnosis, or treatment for symptoms until May 2002 (30 years after service separation).  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the skin disorder was not incurred in or otherwise caused by active service, and may not presumed to have been incurred therein, including as due to in-service herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  		 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Dental Disorder 

Compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712 (West 2014); 
38 C.F.R. §§ 3.381, 17.161 (2015).  

The Veteran generally contends that the teeth and gum disorder is caused by the exposure to herbicides while stationed in Vietnam.  The Veteran does not advance that he experienced any dental trauma while in service.  The Veteran has not identified a specific tooth or gum disorder he suffers from (such as loss of teeth or periodontal disease).  See June 2010 informal claim; March 2013 substantive appeal; January 2016 Board hearing.  


After reviewing all the evidence, both medical and lay, the Board finds that the weight of the evidence is against a finding that the Veteran has a dental disability subject to compensation.  Service treatment records do not reflect any complaints of dental trauma while on active duty, and the Veteran has not asserted otherwise.  Furthermore, the evidence of record, both medical and lay, is unremarkable for any compensable dental condition.  38 C.F.R. § 17.161.  That is, there is no diagnosis of record, nor has the Veteran contended a diagnosis of loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  In addition, although the Veteran asserts that there is a teeth and gum disability, there is no evidence of record that any claimed teeth and gum disability are due to the loss of substance of body of maxilla or mandible during service through trauma or disease such as osteomyelitis.  Furthermore, periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. 	 § 17.161.  See 38 C.F.R. § 3.381(a) (2015).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a compensable dental or oral disability for which benefits are being claimed.  Because the evidence does not establish that the Veteran has a current compensable dental condition during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection for a compensable dental disorder under 38 C.F.R.	 § 4.150.  As the Veteran has not been diagnosed with, nor asserts he has, a dental 

disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An increased rating of 20 percent, but no higher, for scars, post lipoma removal, is granted.  

Service connection for melanoma is denied. 
 
Service connection for a skin disorder is denied. 

Service connection for a dental disorder is denied.  


REMAND

Service Connection for a Bilateral Foot Disorder

At the January 2016 Board hearing, the Veteran testified that he sprained both feet during service multiple times, and that he currently has swelling and pain of the feet.  Service treatment records show treatment for right ankle pain in December 1968 and treatment for left foot cellulitis in October 1964.  Furthermore, July 2013 VA treatment records show symptoms of decreased sensation and circulation of the feet and a diagnosis of diabetes mellitus with neuropathy.  The Veteran has not been afforded an examination to help determine the nature and etiology of the claimed bilateral foot disorder; therefore, a remand is necessary to obtain a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006)

Accordingly, the issues of service connection for a right foot disorder and left foot disorder are REMANDED for the following action:

2.  Schedule a VA examination to assess the nature and etiology of any foot disorder.  The claims file should be presented to the examiner, and all necessary testing should be completed, including a diabetic neuropathy examination.  The examiner should provide the following opinions with supporting rationale: 

Is it at least as likely as not (50 percent probability or greater) that the claimed right foot disorder was caused by, incurred in, or is otherwise related to active service, to include the right ankle pain and swelling that occurred during active duty and in-service ankle sprains?  The examiner should assume as fact that the Veteran suffered from bilateral ankle sprains while in service.  

Is it at least as likely as not (50 percent probability or greater) that the claimed left foot disorder was caused by, incurred in, or is otherwise related to active service, to include the in-service treatment and diagnosis of cellulitis and in-service ankle sprains?  The examiner should assume as fact that the Veteran suffered from bilateral ankle sprains while in service.  

Is it at least as likely as not (50 percent probability or greater) that any right or left foot disorder was caused by or aggravated by the service connected diabetes, to include any diabetic neuropathy of the feet?  

3.  If the benefits sought on appeal remained denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims  that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


